Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species  in the reply filed on 6/8/2021 is acknowledged.
Claim 6-9 and 16-18 are directed to a non elected invention.  The elected invention represented by figure 16 does not comprise a “dummy region”.  The invention represented by figure 16 includes a feedthough structure as apposed to a dummy region which as described in the originally filed written description as being located above the semiconductor devices as shown in non elected species inventions (8 and 9) represented by figures 17 and 18.  Claims 6-8 and 16-18, is withdrawn as being drawn to a nonelected invention.  Further note, there is no explicit teaching or disclosure on the record that the feature is a obvious variant of the elected invention.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Molzer et al. (US 20150084194 A1).

    PNG
    media_image1.png
    465
    690
    media_image1.png
    Greyscale

Regarding claim 1, Molzer discloses an integrated circuit (IC) structure, comprising:
 a device layer 123, wherein the device layer includes a plurality of active devices [Si die]; 
125 over the device layer, wherein the first metallization layer includes a first conductive pathway 128  in conductive contact with at least one of the active devices in the device layer; 
a second metallization layer under the device layer, wherein the second metallization layer includes a second conductive pathway; and 
a conductive via 128/129 in the device layer, wherein the conductive via is in conductive contact with at least one of the active devices in the device layer and also in conductive contact with the second conductive pathway (Molzer et al. fig. 12).

Regarding claim 2, Molzer discloses IC structure of claim 1, wherein the device layer includes a semiconductor body, and the conductive via is spaced apart from and parallel to the semiconductor body (See marked up figure of Molzer et al. fig. 12 below).

    PNG
    media_image2.png
    466
    692
    media_image2.png
    Greyscale


Regarding claim 3, Molzer discloses IC structure of claim 1, wherein the device layer includes a semiconductor body, and the conductive via is in contact with the semiconductor body (See marked up figure of Molzer et al. fig. 12 below)..

    PNG
    media_image3.png
    466
    692
    media_image3.png
    Greyscale

Regarding claim 4, Molzer discloses IC structure of claim 1, wherein the device layer includes a first semiconductor region and a second semiconductor region (i.e. 1st and 2nd die), the second metallization layer includes a first conductive region under the first semiconductor region, the second metallization layer includes a second conductive region under the second semiconductor region, and an insulating material is between the first conductive region and the second conductive region (Molzer et al. fig. 12).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Molzer et al. in view of Lin (US 20170125383 A1)

Regarding claim 5, Molzer discloses IC structure of claim 4, however is silent upon wherein the first conductive region is a supply voltage region and the second conductive region is a gated supply voltage region.  The type of supply voltage is understood as a design choice in the art.  At the time of the invention it was known select the optimum power supply for distinct devices, which in include generic supply voltage and gated supply voltage.
	For support see Lin Figures 21-22 and paragraphs 124-138, which also depict monolithic structure as recited in claim 1, havening a device layer having distinct devices sandwiched between interconnect levels including TMVs and/or TSVs.  As described in Lin such architectures are known to have power rails located below and comprise power gating for optimizable power distribution to the individual devices.
	In view of Lin, it would be obvious to one of ordinary skill in the art to incorporate a power distribution of Lin in the device of Molzer, for the purpose of optimizing the power supply to each of the devices in the device layer.  “With the power and thermal management problems resolved by the reconfigurable structure, the combination of the monolithic 3D structure in each module may also enable area saving and improves delay.  The hierarchical 3D structure realized by the combination of the 2.5D structure 
When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.  KSR Int'l Co v. Teleflex Inc.

Claims 10-12, 14-15 and 19-20is/are rejected under 35 U.S.C. 103 as being unpatentable over Molzer et al. in view of Lin in view of Nelson et al (US 20170069598 A1)

Regarding claim 10, Molzer in view of Lin disclose an integrated circuit (IC) structure, comprising: a device layer, wherein the device layer includes a circuitry region including a first device region and a second device region (See regarding claim 1); 
a first metallization layer over the device layer, wherein the first metallization layer includes a first conductive pathway in conductive contact with the circuitry region (See regarding claim 1);  
a second metallization layer under the device layer, wherein the second metallization layer includes a second conductive pathway(See regarding claim 1);   and 
(See regarding claim 1).
Molzer is merely silent upon the specific devices.  At the time of the invention, the devices were known to be optionally active or passive devices.  As per Nelson et al. ¶[0038]:  “The interposer may include metal interconnects 208 and vias 210, including but not limited to through-silicon vias (TSVs) 212.  The interposer 200 may further include embedded devices 214, including both passive and active devices.  Such devices include, but are not limited to, capacitors, decoupling capacitors, resistors, inductors, fuses, transformers, sensors, and electrostatic discharge (ESD) devices.  More complex devices such as radio-frequency (RF) devices, power amplifiers, power management devices, antennas, arrays, sensors, and MEMS devices may also be formed on the interposer 200.”
Similar to Lin, Molzer and as claimed, Nelson discloses a device layer comprising distinct devices sandwiched between metallization wiring levels.  As disclosed, the devices are known to include both active and passive devices.  The active devices include transistors and diodes, the passive devices would be resistors.  As shown the Diodes may be a distinct device for ESD protection.  As such it would be a obvious design choice to include a distinct ESD diode device in the arrangement of any of Molzer, Lin and Nelson, such that there is a transistor region and a diode region for the generic purpose of adding ESD protection for the overall device layer or layers.
When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art 


Regarding claim 11, Molzer in view of Lin in view of Nelson disclose an IC structure of claim 10, wherein the conductive via is in the diode region (Molzer et al. fig. 12 in view of Nelson).
	As demonstrated in Molzer, the devices may include vias (i.e. TSV) and in view of Nelson semiconductor devices may include diodes for the purpose of ESD protection, as such it is a obvious and reasonable expectation the device of Molzer having  a TSV would be capable of having a diode, thus being a diode region having a TSV.  It is further noted, the Si devices comprise transistors, which are formed of P-N junctions.  A P-N junction is a diode, thus even if Molzer is silent upon a diode, one of ordinary skill in the art would consider or at least recognized he Si devices of Molzer can be considered diode regions within the very broad scope of the claim language.

Regarding claim 12, Molzer in view of Lin in view of Nelson disclose an IC structure of claim 11, further comprising: a resistor, wherein the resistor is electrically between the transistor region and the diode region (Molzer, Lin, Nelson).  
	As disclosed in Nelson, the devices are known to comprise passive elements that include resistors.  

  	The claim merely establishes that a resistor is some form of resistive element somewhere in the electrical pathway between the first and second devices of the devices layer. 
	The resistor can effectively be anything providing a resistive element in the circuitry between the two devices. The simple wiring fits the broad scope.  A wire is the simplest form of a resistor.  A wire in real life, unless it is a superconductor, is a resistor because it has a non-zero value of resistance.


Regarding claim 14, Molzer in view of Lin in view of Nelson disclose an IC structure of claim 12, wherein the device layer is between the resistor and the first metallization layer (NOTE:  This limitation is unclear with respect to the elected invention.  The figures representing the elected invention do not clearly depict the resistive element and the written description of the elected invention describes the resistor to be metal and in the metallization level [see paragraph 48 of applicant’ originally filed specification.).

Using the interpretation as applied in claim 13, there may be support for this limitation, as the contacts for example may be considered a resistive element, as they will have some finite value of resistivity.  With this interpretation, Molzer, Lin, and Nelson all 


Regarding claim 15, Molzer in view of Lin in view of Nelson disclose an IC structure of claim 11, wherein the conductive via is a first conductive via, the IC structure includes a third conductive pathway in the second metallization layer, the IC structure further includes a second conductive via in the device layer, the second conductive via is in conductive contact with the circuitry region and also in conductive contact with the third conductive pathway (See regarding claim 1).

Regarding claim 20, Molzer in view of Lin in view of Nelson disclose an IC structure of claim 10, further comprising: additional conductive vias in the device layer, wherein some of the additional conductive vias are in the transistor region and electrically couple the transistor region to one or more voltage supply rails, and some of the additional conductive vias are in the diode region and electrically couple the diode region to one or more voltage supply rails (See regarding claims 1 and 5).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARRETT J STARK whose telephone number is (571)272-6005.  The examiner can normally be reached on 8-4 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JARRETT J. STARK
Primary Examiner
Art Unit 2823



2/25/2021
/JARRETT J STARK/           Primary Examiner, Art Unit 2822